Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-22-00025-CV

                           IN THE INTEREST OF M.N.R., a Child

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00300
                          Honorable Susan D. Reed, Judge Presiding

    BEFORE JUSTICE CHAPA, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. Costs of appeal are not assessed due to appellant’s indigence.

       SIGNED June 22, 2022.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice